internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi - plr-155500-02 date february legend decedent w trust date date year year year year year year year year dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer state attorney attorney accountant - - - - - - - - - - - - - - - - - - - - - - - plr-155500-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to allocate decedent’s and w’s gst_exemption to transfers to trust the facts and representations submitted are summarized as follows in year decedent established trust an irrevocable_trust for the benefit of decedent’s children and grandchildren decedent initially funded trust with dollar_figurem and all of decedent’s rights and interests in three life_insurance policies totaling dollar_figuren in value item ii paragraph a of trust provides that during the trustor’s lifetime the trustee shall hold and manage the trust property and shall accumulate any income received therefrom and add the same to trust principal item iii paragraph a provides that after the trustor’s death the trustee shall collect the insurance proceeds death_benefits and other_property payable to trust by reason of the trustor’s death item iii paragraph c provides that the trustee shall divide the remainder of the trust property into as many separate and equal shares as descendants living being one share each for each such descendant and each such trust shall be distributed or retained in trust as set forth under the terms of trust item iii paragraph g provides that should any descendant die after the division of the property into separate trusts but before he or she has become entitled to receive all of his or her trust then the trust of such descendant shall be distributed per stirpes among the then surviving children of such descendant if any and if none shall be added equally to the trust shares originally set apart for the trustor’s other descendants and be held and distributed in all respects as if it had originally been a part of such other shares item iii paragraph h provides that if at any time before the final distribution of trust all of the beneficiaries herein named or described should die and there should be no such beneficiary to take the property or the income therefrom then the property remaining in the trust shall be distributed among the person who should have been entitled thereto under the laws of state if decedent had died intestate at the time owning such property in fee simple item vii paragraph a provides that after each direct or indirect transfer to trust which is treated as a gift_for federal gift_tax law each living descendant of the trustor shall have the absolute right and power to withdraw from trust an amount equal to the lesser_of i dollar_figure minus the total of the amounts which were subject_to the withdrawal plr-155500-02 right of such descendant in connection with previous transfers to trust during the same calendar_year or ii the amount of such transfer divided by the number of my then living descendants in year and year respectively decedent transferred insurance policies and cash in the sum of dollar_figureo to trust in year decedent transferred dollar_figurep to trust in year sec_5 through year respectively decedent transferred insurance policies and cash in the sum of dollar_figureq to trust in year decedent transferred dollar_figurer to trust decedent died on date decedent established trust at the suggestion of his insurance agent and attorney attorney did not advise decedent and w of the generation-skipping_transfer_tax laws for over thirty years prior to decedent’s death decedent engaged accountant to prepare and file decedent’s and w’s federal_income_tax returns after decedent formed trust accountant was engaged to prepare and file decedent’s gift_tax returns for year through year for each tax_year from year through year accountant prepared form 709-a united_states short_form gift_tax_return for decedent reporting decedent’s respective transfers to trust for each tax_year from year through year accountant prepared form_709 united_states gift generation-skipping_transfer_tax return for decedent and w reporting decedent’s respective transfers to trust and w’s consent to treat the transfers as made half by decedent and half by w under sec_2513 of the internal_revenue_code no notice of allocation of gst_exemption was filed on the gift_tax returns for year sec_1 through accountant mistakenly believed that the dollar_figure gst_exemption was an exclusion per grandchild and that it was not necessary to allocate the gst_exemption on the gift_tax returns during the administration of decedent’s estate attorney reviewed the trust instrument and decedent’s and w’s gift_tax returns and discovered that no gst_exemption had been allocated to trust in year through year you have requested the following rulings that the service grant an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate decedent’s and w’s gst_exemption to the year sec_1 through transfers to trust and that such allocations are to be made based upon the value of the transferred assets to trust as of the dates of the original transfers plr-155500-02 sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2513 provides that a gift made by one spouse to any person other than the donor’s spouse shall for purposes of chapter be considered as made one- half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that split gift treatment under sec_2513 shall apply only if both spouses have signified their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either spouse sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst tax purposes plr-155500-02 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 i r b provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-155500-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s representative and w are granted an extension of time of days from the date of this letter to make allocations of decedent’s and w’s available gst_exemption with respect to decedent’s transfers to trust during year through year the allocations once made will be effective as of the date of the transfers to trust and the gift_tax value of the transfers to trust for purposes of determining the amount of gst_exemption to be allocated to trust shall be its value as finally determined for purposes of chapter this election should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies of this letter are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-155500-02 in accordance with the power_of_attorney on file with the office we are sending a copy of this letter to your authorized representatives sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
